IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43804

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 566
                                                )
       Plaintiff-Respondent,                    )   Filed: June 15, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
KENNETH RICHARD PAGE,                           )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Judgment of conviction and sentences, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Elizabeth A. Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Kenneth Richard Page pleaded guilty to one count of sexual exploitation of a child,
felony, Idaho Code § 18-1507, and one count of lewd conduct with a minor under sixteen,
felony, I.C. § 18-1508. The district court imposed a unified thirty-year sentence, with ten years
determinate, for each count to run concurrently. Page appeals, contending that his sentences are
excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.


                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Page’s judgment of conviction and sentences are affirmed.




                                                   2